                         Case 6:19-bk-05782-KSJ                  Doc 8      Filed 09/06/19          Page 1 of 3
                                               United States Bankruptcy Court
                                                Middle District of Florida
In re:                                                                                                     Case No. 19-05782-KSJ
Terri H. Richardson                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113A-6                  User: lscott                       Page 1 of 1                          Date Rcvd: Sep 04, 2019
                                      Form ID: Doapvins                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 06, 2019.
db             +Terri H. Richardson,   Po Box 720791,   Orlando, FL 32872-0791

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 06, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 4, 2019 at the address(es) listed below:
              Lori Patton    trustee@trusteepatton.com, lpatton@ecf.axosfs.com;FL99@ecfcbis.com
              Sophia Cabacum Dean   on behalf of Debtor Terri H. Richardson sdean@theorlandolawgroup.com,
               macosta@theorlandolawgroup.com
              United States Trustee - ORL7/13   USTP.Region21.OR.ECF@usdoj.gov
                                                                                            TOTAL: 3
                 Case 6:19-bk-05782-KSJ                  Doc 8       Filed 09/06/19    Page 2 of 3
[Doapvins] [Order Approving Application to Pay Filing Fees in Installments]




                                            ORDERED.
Dated: September 4, 2019




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                        Case No. 6:19−bk−05782−KSJ
                                                                              Chapter 7
Terri H. Richardson



________Debtor*________/

           ORDER APPROVING APPLICATION TO PAY FILING FEES IN INSTALLMENTS

   THIS CASE came on for consideration, without a hearing, of the Debtor's Application to Pay Filing Fees in
Installments, Document No. 3 . The Court has considered the Application, together with the record, and finds
that the Application should be approved pursuant to Fed. R. Bankr. P. 1006. Accordingly, it is

   ORDERED:

  1. The Debtor shall pay the filing fee in installments, in the form of cashier's check or money order only,
made payable to Clerk, U.S. Bankruptcy Court and delivered to or received by mail addressed to:

         Clerk, U.S. Bankruptcy Court,
         George C. Young Federal Courthouse
         400 West Washington Street
         Suite 5100
         Orlando, FL 32801

         as follows:

         $ 75.00 on or before September 30, 2019

         $ 75.00 on or before October 30, 2019

         $ 185.00 on or before November 29, 2019

   2. Until the filing fee is paid in full, the Debtor shall not pay any money or transfer any property to any
person for services in connection with this case, and no person shall accept any money or property from the
Debtor as payment for services in connection with this case.

   3. If the Debtor fails to make the required installment payments, the Court may enter an order dismissing
the case for failure to pay the required fee or may withhold the Debtor's Discharge.
                Case 6:19-bk-05782-KSJ              Doc 8     Filed 09/06/19        Page 3 of 3


*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.

Sophia Dean is directed to serve a copy of this order on interested parties who do not receive service by
CM/ECF and file a Proof of Service within 3 days of entry of the order.
